Case: 21-50696     Document: 00516259749         Page: 1     Date Filed: 03/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  March 30, 2022
                                  No. 21-50696
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Stephen Omowaiye,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 1:16-CR-140-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Stephen Omowaiye, federal prisoner # 63977-380, appeals the denial
   of his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A).
   Omowaiye argues, without providing any specific examples or record
   citations, that the district court committed error pursuant to United States


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50696     Document: 00516259749            Page: 2    Date Filed: 03/30/2022




                                    No. 21-50696


   v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021), when determining that the risk
   of contracting COVID-19 and his counsel’s ineffectiveness did not constitute
   extraordinary and compelling circumstances.
          We need not resolve whether the district court committed Shkambi
   error by treating the policy statement in U.S.S.G. § 1B1.13 as binding, see
   United States v. Cooper, 996 F.3d 283, 288 (5th Cir. 2021); Shkambi, 993 F.3d
   at 393, because the district court independently determined that
   compassionate release was not warranted based on a consideration of 18
   U.S.C. § 3553(a), see Ward v. United States, 11 F.4th 354, 360–62 (5th Cir.
   2021); cf. Cooper, 996 F.3d at 288–89.          Specifically, the district court
   considered the nature and circumstances of the offense, which involved a
   scheme to defraud elderly victims with an intended loss exceeding $250
   million. See § 3553(a)(1). The district court also considered the need for the
   sentence imposed to reflect the seriousness of the offense, promote respect
   for the law, provide just punishment, afford adequate deterrence, and protect
   the public from further crimes of Omowaiye, as well as the lack of a need to
   provide Omowaiye with necessary medical care. See § 3553(a)(2). Because
   Omowaiye has failed to demonstrate that the district court’s denial of his
   motion resulted from an “error of law or clearly erroneous assessment of the
   evidence,” the judgment of the district court is AFFIRMED. United States
   v. Chambliss, 948 F.3d 691, 693–94 (5th Cir. 2020).




                                         2